Luke, J.
1. “In tbis State the husband is recognized by law as the head of his family, and, where he and his wife reside together, the legal presumption is that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head of the family. This presumption, of course, is rebuttable.” Isom v. State, 32 Ga. App. 75 (122 S. E. 722). See also Hendrix v. State, 24 Ga. App. 56 (100 S. E. 55); *514Young v. State, 22 Ga. App. 111 (95. S. E. 478). Applying the foregoing rule of law to the evidence as a whole, and to the defendant’s statement that “other people live in that house besides me,” the jury had the right to conclude that the defendant was in the possession, custody, and. control of the seventy-seven pints of whisky found in the house occupied by his wife and children; and this is true notwithstanding the defendant’s assertion that his mother-in-law rented the house, and that his cousin lived in it, and that the defendant himself “did not live in Yaldosta for the past eight years for more than about two weeks at a time.” It follows that the judgment overruling the motion for a new trial can not be reversed upon the general grounds of the motion.
2. While the trial judge, in his charge to the jury, might have applied the rule of law set out in Isom v. State, supra, more aptly to the different phases of the case, including the contentions made by the defendant in his statement, yet in the light of the charge as a whole, and of the fact that there was no request for fuller or more specific instructions, this court declines to hold that either of the special grounds of the motion for a new trial discloses reversible error. See Reynolds v. State, 23 Ga. App. 369 (98 S. E. 246).

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.